Citation Nr: 1531471	
Decision Date: 07/23/15    Archive Date: 08/05/15

DOCKET NO.  07-38 030A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a left shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service from April 1959 to May 1963. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico. 

In January 2012, the Board remanded the claim for additional development. 

In an April 2013 decision, the Board denied service connection for a left shoulder disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In a January 2014 Order, the Court granted a Joint Motion for Remand, vacating the Board's decision and remanded the matter to the Board for action consistent with the terms of the Joint Motion.

In September 2014, the Board remanded the claim for additional development.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  While the Veteran was evaluated in service for left shoulder pain, the probative medical opinion evidence finds that was transient and resolved.  

2.  A left shoulder disability was not shown in active service or for many years thereafter, and the only medical opinions to address the etiology of the Veteran's left shoulder disability weigh against the claim.  


CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability are not met.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2014); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in March 2006, April 2007, December 2008, and January 2012.
 
The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent March 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations and medical opinions with respect to the claim on appeal.  

The Board finds there was substantial compliance with the January 2014 remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998). The Board notes that after an October 2014 VA examination and opinion, the AOJ determined that the evidence consisted of conflicting opinions.  Therefore, the AOJ sought an additional VA medical opinion to reconcile the prior opinions of record and provide clarification as to whether the left shoulder disability is service-connected.  That medical opinion was obtained in March 2015.  In a June 2015 appellant brief, the Veteran's representative suggests that the March 2015 medical opinion was provided by a podiatrist, and therefore, is insufficient to be considered in substantial compliance with the remand.  However, the Board does not find that the March 2015 VA medical officer was not qualified to provide a nexus opinion merely because she is a podiatrist.  Further, its substance is the product of research performed by a physician, who referred to and discussed the pertinent evidence of record.  Consequently the Board finds the March 2015 medical opinion is adequate upon which to make a decision.  38 C.F.R. § 4.2 (2014); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2014).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2014). 

The Veteran's service medical records show that he was treated in service for a report of a painful left shoulder in August 1961.  There was no swelling, redness, or heat and the Veteran had full range of motion.  There was no fracture noted, although there was no reference to x-rays being obtained.  The examiner indicated that there was no emergency and no disease found. 

Private treatment records show that the Veteran received physical therapy for left shoulder pain in January, March, and May 1991.  A specific diagnosis was not provided at those times. 

VA outpatient treatment reports dated from January 1974 to May 2012 reveal a report of left upper trapezius muscle spasm in January 1994 with 5/5 muscle strength of the left shoulder.  The Veteran was seen for chronic low back pain at that time.  In September 2006 and November 2009, the Veteran reported pain in the shoulder.  The Veteran was noted to use Tramadol to treat shoulder pain in January and February 2010.  In May 2012, shoulder arthralgia was noted as one of the Veteran's chronic problems. 

At a February 2012 VA examination, following a review of the claims file and physical examination of the Veteran, the examiner diagnosed left shoulder arthralgia.  The Veteran indicated that he was unsure how he injured his shoulder, but that he believed a fall caused the condition and that it was related to service.  The examiner indicated that the claimed left shoulder disability was less likely as not incurred in or caused by service.  The examiner's rationale was that the medical records did not show evidence of a left shoulder disability during service or in the years after service and the first evidence of treatment was not until the 1980s.

An October 2014 VA medical examination report noted that the Veteran's diagnosis was left trapezius myositis.  The VA physician commented that the Veteran had an episode of myositis in the left trapezius in 1961, which was successfully treated and no more pain was seen thereafter.  In the examination form, the VA physician chose the medical opinion that the condition claimed was at least as likely as not (50 percent or greater probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner then provided the rationale, that, as mentioned before, the actual condition is not related to the event he had of shoulder pain in 1961.  Such event was acute and transient and successfully treated, as the Veteran was not seen to have further complaints of it subsequently in his military service.  

In January 2015, the RO determined that an additional opinion was necessary to address the conflicting opinions provided by the October 2014 VA examiner.  

In March 2015, a VA medical opinion was obtained from a VA physician who discussed pertinent evidence in the file, to include the Veteran's service medical records, post-service medical records, and prior VA medical opinions.  The VA physician stated that the Veteran's current left shoulder diagnosis was left trapezium myositis.  In accordance with the remand instructions, the physician noted a comprehensive review of the electronic folder and medical records.  The physician discussed that the November 1961 medical note indicated that the Veteran presented with left shoulder pain.  The impression was that no emergency and no disease was found.  The medical notes thereafter were negative for follow up care.  Since the remaining clinical file was silent for recurrent left shoulder conditions or residuals of the November 1961 presentation, it was at least as likely as not that the November 1961 presentation was acute, transient, self-limited, and resolved with conservative care.  The VA physician then noted a review of the clinical records from 1980 through 1999 and noted while replete with diagnoses and treatments for many conditions, the clinical notes were silent for complaints, diagnosis, treatment or events related to shoulder conditions.  An August 1993 shoulder film study was read as normal.  Furthermore a January 2005 VA primary care note indicated that the Veteran complained of left shoulder pain "since one month ago."  Collectively, the physician found that it was less likely than not that the Veteran's claimed shoulder condition was related to, caused by, or aggravated by his time in service because of the lack of medically-based, clinical evidence to support a nexus between the one active duty isolated, acute, self-limited left shoulder complaint and the current bilateral shoulder conditions.  In the alternative, it was as least as likely as not that the Veteran's claimed shoulder conditions were consistent with the natural aging process because of the 40 year gap between service and current shoulder symptoms, diminished range of motion, and normal 1993 radiographic findings.  Therefore, the VA physician stated agreement with the prior VA physicians 2012 and 2014 medical opinions that the medically-based, clinical evidence deemed the Veteran's shoulder conditions less likely than not related to, caused by, or aggravated by his service.  The VA physician stated that those medical conclusions were based on clinical review of the claims file, medical evidence from the clinical file, lay statements, electronic medical records, and current medical literature.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence is against the claim for service connection for a left shoulder disability.

The first complaints of left shoulder pain began in January 1991, which is more than twenty-five years after the Veteran's separation from service and is evidence against the claim.  Maxson v. West, 12 Vet. App. 453 (1999) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service).  Moreover, the Board notes that the only medical opinions to address the probability of a medical relationship between the Veteran's left shoulder disability and service each weigh against the claims.  The Board finds most probative is that of the March 2015 VA examiner's opinion, who, after a thorough review of the claims file, to include consideration of the prior VA medical opinions opined that it was less likely than not that the Veteran's let shoulder disability was related to the Veteran's active service.  The Board finds that opinion constitutes probative evidence on the medical nexus question, based as it was on review of the Veteran's documented medical history and assertions and physical examination.  The March 2015 opinion provided clear rationales based on a discussion of the pertinent evidence of record, to include prior medical findings within the claims file.  The physician further opined that the Veteran's shoulder conditions were consistent with the natural aging process.  Prejean v. West, 13 Vet. App. 444 (2000); Guerrieri v. Brown, 4 Vet. App. 467 (1993).  The March 2015 VA examiner's conclusions are consistent and supported by the evidence of record, an in concurrence with two previous opinions.  Neither the Veteran nor representative has presented or identified any actual contrary medical opinion that supports the claim for service connection for a left shoulder disability.  VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

In addition to the medical evidence, the Board has considered the Veteran's statements, and those of the representative, as to the alleged etiology of the Veteran's left shoulder disability.  The Board notes that while the Veteran is competent to state when he noticed the onset of his left shoulder pain, he is not competent to provide a medical nexus opinion as to such a complex matter as the etiology of a left shoulder disability.  The claim turns on the matter of medical nexus, or relationship, between a current disability and service.  That is a matter within the province of trained medical professionals, not lay persons.  Jones v. Brown, 7 Vet. App. 134 (1994).  As the Veteran and representative are not shown to be other than laypersons without the appropriate medical training and expertise, neither is competent to render a probative opinion on a medical matter requiring specialized knowledge regarding the etiology of a left shoulder disability.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Routen v. Brown, 10 Vet. App. 183 (1997).  Therefore, the lay assertions do not provide probative evidence that it is at least as likely as not that the Veteran's left shoulder disability is related to service. 

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a left shoulder disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014);  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


